                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION



UNITED STATES OF AMERICA,

                      Plaintiff,

               vs.                                  Case No.    3:09cr127 (1)

RONALD E. SCHROYER,                                 JUDGE WALTER H. RICE

                      Defendant.




       DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF HIS
       SUPERVISED RELEASE, REVOKING SAME AND IMPOSING SENTENCE
       WITH REMAINDER OF TEN YEAR PERIOD OF SUPERVISED RELEASE,
       WITH APPROPRIATE CREDIT TO FOLLOW, UPON STATED
       CONDITIONS; DEFENDANT'S RIGHT OF APPEAL ORALLY EXPLAINED
       AND DEFENDANT ORALLY INDICATED AN UNDERSTANDING OF
       SAME; NEITHER COUNSEL FOR THE GOVERNMENT NOR FOR THE
       DEFENDANT VOICED ANY PROCEDURAL OR SUBSTANTIVE
       OBJECTIONS TO THIS COURT'S SENTENCE; ALL OF THE ABOVE NUNC
       PRO TUNC APRIL 21, 2021; TERMINATION ENTRY



       On April 21, 2021, the Defendant, having previously been found in violation of his

Supervised Release, a status that began on May 29, 2018, appeared by video conference for final

disposition.

       Pursuant to the record made on the aforesaid April 21, 2021, video conferencing, the

Defendant's Supervised Release was revoked and he was remanded to the custody of the

Attorney General of the United States, the Bureau of Prisons, for a period of time served, which

includes time served from March 5, 2021, to the date of available bed space at Woodhaven

Residential Treatment Center on April 26, 2021. The Defendant was ordered to serve the
remainder of his initial term of Supervised Release, with appropriate credit, upon the following

conditions:

       1.      Defendant is to be compliant with his Probation Officer, adhere to all reporting

requirements, test negative for any controlled substances and alcohol through Sober Link, and is

to follow all conditions in the previously executed and approved Supervision Plan.

       2.      He is to discharge all presently undischarged conditions of supervision initially

ordered at the time of his original sentencing on January 17, 2013.



       Following the above, the Defendant was orally explained his right of appeal and he orally

indicated an understanding of same

       Neither counsel for the Government nor for the Defendant lodged any procedural or

substantive objections to this Court's disposition.

       All the above nunc pro tune April 2 1, 2021.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




       July 6, 202 1                          WALTER H. RICE
                                              UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
Eric Dem, USPO




                                                  2
